Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted April 8, 2021 is acknowledged.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 20140314857 A1, IDS) in view of Korea Inst. Sci. & Tech. (KR 100533458, IDS)   .
Holmes et al. teach an oral composition of zanamivir with enhanced bioavailability comprising permeability enhancer. See, particularly, the abstract, paragraphs [0060] to [0063]. A variety of classes of compounds may serve as suitable permeability enhancers according to the invention. A first category includes fatty acids and salts and esters thereof, including mono-, di-, and triglycerides. Medium chain length fatty acids, especially C8 and C10 acids, and their salts and esters are particularly useful. Various art known or commercially available products are suitable as the permeability enhancer. See, particularly, paragraphs [0065] to [0069]. The composition may be in the form of emulsion with water. See, particularly, paragraph [0083]. The composition may further comprises other known pharmaceutical excipients, such as surfactant, polyoxyethylene sorbitan. (TWEEN®) in particular, and other known excipients, such as, various 
Holmes et al. do not teach expressly an example of emulsion composition, e.g., a syrup,  wherein the zanamivir has been dissolved in the aqueous phase and the composition comprises tricaprylin, glyceryl mnooleate and polyoxyethylene sorbitan, no the particular amounts of the ingredients, and the detailed procedure of making it.
However, Korea Inst. Sci. & Tech. teach an oral composition of paclitaxel with improved bioavailability comprises mono-olein,(55% or 41.5%)  tricaprylin  (28% or 41.4%) and tween 80 (16% or 16.6%) and paclitaxel (1% or 0.4%). See, table 2 at page 11. Emulsion composition was prepared with Tween 80 as the surfactant/emulsifier, wherein the paclitaxel (18 mg) was first dissolved in the mixture of monoolein (1 gram), tricaprylin (0.5 gram) and TWEEN 80 (0.3 gram) before vortexed with water. See, particularly, examples 3 and 4. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make an oral zanamivir composition, such as a syrup composition by dissolving zanamivir in known solvent, such as water with the known excipients, such as sucrose, and mixt the solution with known oily excipients, the permeability enhancers, tricaprylin and monoolein, and the surfactant/emulsifier, polyoxyethylene sorbitan (such as TWEEN 80) to form the syrup composition 
A person of ordinary skill in the art would have been motivated to make an oral zanamivir composition, such as a syrup composition by dissolving zanamivir in known solvent, such as water with the known excipients, such as sucrose, and mixt the solution with known oily excipients, the permeability enhancers, tricaprylin and monoolein, and the surfactant/emulsifier, In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious). As to the particular amounts of each and every ingredients, note, the optimization of a result effective parameter, e.g., the optimal amounts of the ingredients in an oral dosage form for their respective functions, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.
Response to the Arguments
Applicants’ amendments and remarks submitted April 8, 2021 have been fully considered, and found unpersuasive as to the rejections set forth above. Rejections set forth in prior office action, but are not reiterated herein, are withdrawn in view of the amendments and remarks.
Applicants contend that the invention herein has superior effects (e.g., improved bioavailability and stability) with the specific three component combination herein. The Arguments are not probative. First, Korea Inst. Sci. & Tech. teach the combination herein as a pharmaceutical carrier system suitable for various structurally distinct therapeutic drugs (see, .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627